Opinion issued June 19, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00424-CR
____________

BOBBY RAY DIGGLES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 409222



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant's motion for
forensic DNA testing of evidence was denied by the trial court on October 22, 2002. 
See generally Kutzner v. State, 75 S.W.3d 427 (Tex. Crim. App. 2002).  The trial
judge found appellant to be indigent and appointed appellate counsel on November
7, 2002.  Notice of appeal was filed on April 23, 2003.
	The deadline for filing notice of appeal was November 21, 2002, 30 days
after entry of the appealable order, because no motion for new trial was filed.  See
Tex. R. App. P. 26.2.
	Because the notice of appeal was filed late, we dismiss the appeal for lack
of jurisdiction.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).